DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, claims 46, 47, 55, 56, 66-70, 72, 89, 122-130 in the reply filed on 01/27/2022 is acknowledged.
Claims belonging to other Groups are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 47, 55, 56, 66-70, 72, 89, 122-130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 46, 47, 55, 56, 67, 69, 122 and 126 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of It is not clear what the level of comlementarity has to be for it to be substantial, therefore metes and bounds of claims 46, 47, 55, 56, 67, 69, 122 and 126 are unclear. 
Claims 66, 68 and 125 are rejected based on their dependency on claim 55, claims 70, 72, 128-130 are rejected based on their dependency on claim 69, claim 89 is rejected based on dependency on claim 46, claims 123 and 124 are rejected based on their dependency on claim 122, claim 127 is rejected based on dependency on claim 126.

Claims 66 and 68 recite “nucleotides at positions 1-2 to 1-7 from the 3’ end”. It is unclear which nucleotides exactly are designated: first two, first 7, or between 2 and 7. For the purpose of examination it will be considered that nucleotides 1 to 7 from 3’ end are designated, but appropriate correction is required. 

Claim 70 recites structures with not defined substituents “S” and “B”. Appropriate correction is required.

Claim 72 recites undefined substituent “R” in formulas (II) and (IV). For the purpose of examination it will be considered that R is a nucleotide, but appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 123 and 124 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 123 and 124 originally depend on claim 122 and add new limitations of degradation being nuclease degradation, mediated by RNase H. Antisense oligonucleotides can enhance only nuclease degradation of the region of complementarity carried out by only RNase H, therefore claims 123 and 124 do not further limit claim 122.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 46, 47, 55, 56, 66-70, 72, 89, 122-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al (US 2017/0312367, November 2017) and in further view of Khvorova et al 2005 (US 2005/0246794, November 2005).
Khvorova et al teach branched oligonucleotides exhibiting improvement in distribution and in vivo efficacy (see paragraph [0006]), comprising two or more nucleic acids 15-20 nucleotides long with complementarity to a target connected to each other by linker, spacer or branching point (see paragraphs [0007-0010]). Such nucleic acid can be double-stranded and can comprise sense and antisense strands with 5’ and 3’ ends each, which can comprise alternating 2’-methoxy and 2’-fluoro nucleotides and phosphorothioate modifications at positions 1-2 of 5’ end and positions 1-7 of 3’ end (see paragraphs [0012-0013]). Further Khvorova et al teach a compound of formula (I), identical to instant compound of formula (I), which can further comprise branch point B,  a polyvalent organic species, and spacer S, which can be ethylene glycol chain (see paragraph [0016]), and compounds (I-1) and (I-2), identical to instant compounds (I-1) and (I-2) (see paragraph [0017]), wherein L can be of structure L1 (see paragraph [0026]), identical to instant structure L1 and the antisense strand can comprise 3 (see paragraph [0018]), identical to instant R3 structure, with a preferred embodiment where L is L1, R is R3, n=2 (see paragraph [0026]). Khvorova et al teach compound of formula (II) (see paragraph [0019]), identical to instant formula (II). Khvorova et al teach that compounds of the invention can be included in compositions for therapeutic purposes (see paragraph [0083]), therefore inherently teaching pharmaceutical compositions.
Khvorova et al do not teach nucleic acids with substantial complementarity to instant SEQ ID NO: 1 or SEQ ID NO: 4.
Khvorova et al 2005 teach double stranded RNA with two complementary strands, siRNA, for inhibition of protein expression (see Abstract, paragraphs [0004, 0008]), with one strand of SEQ ID NO: 31656 (see sequence listing), which is 100% identical to nucleotides 7-25 of instant SEQ ID NO: 1 and comprises nucleotides 1-14 of instant SEQ ID NO: 4. Inherently the second strand of the siRNA is disclosed as well, which is complementary to SEQ ID NO: 31656 and to instant SEQ ID NO: 1 and SEQ ID NO: 4.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to create branched oligonucleotides comprising siRNA taught by Khvorova et al 2005 based on teachings of Khvorova et al. One of the ordinary skill in the art would be motivated to do so in order to improve distribution and efficacy of the siRNA taught by Khvorova et al 2005 as taught by Khvorova et al, arriving at instant invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 46, 47, 55, 56, 66-70, 72, 89, 122-130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-71 of copending Application No. 16/927,543 in view of Khvorova et al, above, and Khvorova et al 2005, above. Claims from ‘543 recite the same nucleic acid modifications as in instant claims. Teachings of Khvorova et al and Khvorova et al 2005 are discussed above. It would have been obvious to include modifications as in ‘543 into branched oligonucleotide comprising siRNA taught by Khvorova et al 2005 based on teachings of Khvorova et al with improved distribution and efficacy.
This is a provisional nonstatutory double patenting rejection.

Claims 46, 47, 55, 56, 66-70, 72, 89, 122-130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 36, 45, 56, 63, 66, 73, 76, 77, 81, 82, 84, 85, 89, 95-109 of copending Application No. 16/550,076 in view of Khvorova et al, above, and Khvorova et al 2005, above. Claims from ‘076 recite branched oligonucleotides with modifications as in instant claims. Teachings of Khvorova et al and Khvorova et al 2005 are discussed above. It would have been obvious to create branched oligonucleotides with modifications as in ‘076 and comprising siRNA taught by Khvorova et al 2005 based on teachings of Khvorova et al with improved distribution and efficacy.
This is a provisional nonstatutory double patenting rejection. It is noted though that notice of allowance was issued on 12/28/2021.

s 46, 47, 55, 56, 66-70, 72, 89, 122-130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 16, 35, 36, 47, 49, 63, 69, 73, 75, 79, 80, 89, 94, 96-98, 100-107, 109, 111-130 of copending Application No. 16/746,555 in view of Khvorova et al, above, and Khvorova et al 2005, above. Claims from ‘555 recite the same nucleic acid modifications as in instant claims. Teachings of Khvorova et al and Khvorova et al 2005 are discussed above. It would have been obvious to include modifications as in ‘555 into branched oligonucleotide comprising siRNA taught by Khvorova et al 2005 based on teachings of Khvorova et al with improved distribution and efficacy.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635